DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 – 16 are pending.
Claims 1 – 16 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2 – 4 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 2 recites the limitation "the branched aliphatic acid alcohol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the branched aliphatic acid alcohol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "the branched aliphatic acid alcohol" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1- 16 are rejected under 35 U.S.C. 112(a), because the specification, while being enabling for forming a branched aliphatic alcohol by a method of reacting saturate branched alkyl tosylate with a Grignard reagent in the presence of at least one catalyst of CuCl2, CuCl, CuI, CuBr, CUBr•SMe2 or combination thereof, does not reasonably provide enablement for forming a branched aliphatic alcohol by a method of reacting any alkyl tosylate with any Grignard reagent in the presence of any catalyst.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
The Examiner combined the rejection for claims 1-11 and 12 -16 because the invention of claims 1 – 11 and 12 - 16 are not patentability distinct.  
With regard to rejection under 35 USC 112 first paragraph, the following factors have been carefully considered (In re Wands, 8 USPQ2d 1400; CAFC, 1988): 
1. The nature of the invention,2. The state of the prior art,3. The predictability or lack thereof in the art,4. The amount of direction or guidance present,5. The presence or absence of working examples,6. The breadth of the claims,7. The quantity of experimentation needed, and8. The level of the skill in the art.

The claimed invention is drawn to a  method, comprising: providing a mixture including at least one alkyl tosylate and a Grignard reagent; and reacting the at least one alkyl tosylate with the Grignard reagent in a C-C coupling reaction mechanism to form a branched aliphatic alcohol.
The examiner will discuss these factors as they apply to the instant invention.
(1). Nature of the inventions: The claimed inventions are drawn to a method, comprising: providing a mixture including at least one alkyl tosylate and a Grignard reagent; and reacting the at least one alkyl tosylate with the Grignard reagent in a C-C coupling reaction mechanism to form a branched aliphatic alcohol.
(2). Breadth of the claims: Claims 1 and 12 are extremely broad. In particular the claims read on processes using any combinations of alkyl tosylates and Grignard reactants under any type of reaction condition in a C-C coupling reaction mechanism to form any branched aliphatic alcohol. Claim 12 broadly asserts that the process of using any combinations of alkyl tosylates and Grignard reactants under any type of reaction condition in a C-C coupling reaction mechanism to form any branched aliphatic alcohol; yields 30% completion to form the branched aliphatic alcohol.
(3). State of the Prior Art: The prior art of Ren et al. teaches a method for the cross-coupling of non-activated and functionalized alkyl halides and tosylates with secondary and tertiary alkyl Grignard reagents with CuCl catalyst. (entire document) Table 1 of Ren et al. discloses a large number of functionalized electrophiles that were coupled to tertiary alkyl Grignard reagents to give products. (pp. 9111).  In Ren et al. a monohydroxy branched aliphatic alcohol from the reaction of a substrate containing an alcohol group was reacted with a tertiary alkyl Grignard reagent. (Angew. Chem. Int. Ed., 2012, 51, pp. 9110 – 9113)
The prior art of Iwasaki et al. teaches Cross-coupling of alkyl halides with alkyl Grignard reagents proceeds with extremely high turnover numbers (TONs) of up to 1230000 using a Cu/unsaturated hydrocarbon. catalytic system. In Iwasaki alkyl fluorides, chlorides, bromides, and tosylates are all suitable electrophiles, and a  turnover frequency (TOF) as high as 31200 h’! was attained using an alkyl iodide. Side reactions of this catalytic system, i.e., reduction, dehydrohalogenation (elimination), and the homocoupling of alkyl halides, occur in the absence of additives. Scheme 3 of Iwasaki, demonstrate the applicability of their catalyst  (CuCl2) for the construction of branched carbon skeleton.  (pp. 8524). In this instance the Grignard reagent is a β branch with isobutyl or neopentyl groups.  (Journal of Organic Chemistry, 2014, 79, pp8522 – 8532).
	(4). Unpredictability of the Art:  Chemistry is unpredictable. See In Re Marzocchi and Horton 169 USPQ at 367 paragraph 3. As stated in a recent treatise:  "Most non-chemists would probably be horrified if they were to learn how many attempted syntheses fail, and how inefficient research chemists are. The ratio of successful to unsuccessful chemical experiments in a normal research laboratory is far below unity, and synthetic research chemists, in the same way as most scientists, spend most of their time working out what went wrong, and why. Despite the many pitfalls lurking in organic synthesis, most organic chemistry textbooks and research articles do give the impression that organic reactions just proceed smoothly and that the total synthesis of complex natural products, for instance, is maybe a labor-intensive but otherwise undemanding task. In fact, most syntheses of structurally complex natural products are the result of several years of hard work by a team of chemists, with almost every step requiring careful optimization.  The final synthesis usually looks quite different from that originally planned, because of unexpected difficulties encountered in the initially chosen synthetic sequence. Only the seasoned practitioner who has experienced for himself the many failures and frustrations which the  development (sometimes even the repetition) of a synthesis usually implies will be able to appraise such work ...... Chemists tend not to publish negative results, because these are, as opposed to positive results, never definite (and far too copious) [preface] ....... even structurally simple compounds often turn out not to be so easy to make as initially thought. [pg. 2] ..................As illustrated by the examples discussed below, a good retrosynthesis requires much synthetic experience, a broad knowledge of chemical reactivity, and the ability to rapidly recognize synthetically accessible substructures [pg. 3] ........As will be shown throughout this book, the outcome of organic reactions is highly dependent on all structural features of a given starting material, and unexpected products may readily be  formed. [8] .........Even the most experienced chemist will not be able to foresee all potential pitfalls of a synthesis, specially so if multifunctional, structurally complex intermediates must be prepared. The close proximity or conformational fixation of functional groups in a large molecule can alter their reactivity to such an extent that even simple chemical transformations can no longer be performed. Small structural variations of polyfunctional substrates might, therefore, bring about an unforeseeable change in reactivity [pg. 9] ....." (Dorwald F. A. Side Reactions in Organic Synthesis', 2005, Wiley: VCH, Weinheim pg. IX of Preface and pg. 1-15). 
(5). Amount of Guidance Provided: Other than the use of the saturate branched alkyl tosylate with an alkyl Grignard reagent in the presence of at least one catalyst of CuCl2, CuCl, CuI, CuBr, CUBr•SMe2 or combination thereof, Applicant has provided no guidance regarding which of the hundreds of possible alkyl tosylate reactants can be successfully subjected to a C-C cross coupling reaction with any Grignard reagent to form a branched aliphatic alcohol. 
(6). Presence or Absence of Working Examples: Examples 4 and 5 disclose the C-C coupling reaction wherein the alkyl tosylate is branched and the Grignard reagent has a linear alkyl substrate.  
It is note that the disclosure defines “alkyl group” as a monoradical branched or unbranched saturated hydrocarbon chain having 1 – 40 carbon atoms.  Additionally, the disclosure states that the term “alkyl group” also includes cycloalkyl groups.  
There is no example showing a reaction converting a linear alkyl substrate to a branched substrate.
(7). Ordinary Skill in the Art:  One of ordinary skill is a practicing organic chemist.
(8). Amount of Experimentation Necessary: In light of the state of art, theunpredictability of the art and amount of guidance provided, as discussed above, the amount of experimentation necessary to practice the current methods is undue.  One having ordinary skill in the art would have to perform undue experimentation with other reactants using a variety of catalyst to determine which reactants under a single C-C coupling reaction mechanism would produce a branched aliphatic alcohol from the reaction of the non-branched tosylate and any Grignard reagent.  The amount of experimentation necessary to identify useful reactants the would produce effective results in the claimed invention is not routine. 
Thus, it can safely be concluded that the instant disclosure fails to provide an enabling disclosure for the method of C-C cross coupling reaction mechanism that produces a branched aliphatic alcohol from the claimed reactants.
Art Made of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 3,493,623 (Brendel) and U.S. 2005/0101808 (Ayoub et al.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YATE K. CUTLIFF whose telephone number is (571)272-9067. The examiner can normally be reached Monday-Friday (8:30 - 5:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on (571) 272 - 2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YATE' K CUTLIFF/Primary Examiner, Art Unit 1622